Title: Enclosure: Thomas Dalton to William Wyndham Grenville, 8 June 1789
From: Dalton, Thomas
To: Grenville, William Wyndham

 
(Copy)No. 2 Northumberland Court 
SirStrand 8th June 1789 
be pleased to permit me to inform you I am the bearer of the talks of the Kings Chiefs and head warriors of the Creek nation of British Indians in america.
the talks I alude to are now in the possision of Evan Napior Esqr., who was pleased to inform me I was to have the honour of an answer in the Course of three or four days, the time limited is five days Elapsed I am in pain untill I am informed of the Isue thereof and perticulary as I have no other habit in this nation but that of the Creek Indian in which I am obliged to Confine myself to my Chamber and as I have no other object in view but the liquedation of my business in this nation I must hope you will be pleased to order the Indian talk to be laid before you and honour me with your oppinion one way or the other for I woud Reather be a Sparrow on flight then a Canary bird in a Cage. I have the honour to be Sir your Hume Servt

T: D.Capt. Creek nation

